Citation Nr: 1000665	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for neck scars.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to 
September 1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In December 2009 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
neck scars and a cervical spine disorder.  The Board finds 
that additional development is necessary with respect to 
these claims.  Accordingly, further appellate consideration 
will be deferred and this matter is remanded to the RO/AMC 
for further action as described below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Veteran's service treatment records from March 1983 
indicate that he was attacked by two individuals and 
sustained a stab wound on the left side of his neck and small 
scratches on the right outer ear.  In addition, competent 
medical evidence, namely VA treatment records, has been 
presented indicating that the Veteran currently has some type 
of scarring on his neck and that he has a cervical spine 
disorder.  During a December 2009 hearing before a Veterans 
Law Judge the Veteran indicated that both the scarring on his 
neck and his cervical spine complaints are attributable back 
to the in-service injury.  Finally, the Board notes that to 
date, the Veteran has not been afforded a VA examination in 
connection with his claim.

The evidence of record is insufficient for the Board to 
render a decision on the claims for service connection for 
neck scars or a cervical spine disorder.  Additional 
development of the medical evidence and adjudication on these 
bases is therefore indicated.  The above considerations 
require further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examination where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

For the reasons stated above, and in order to give the 
Veteran every consideration with respect to the present 
appeal, further development of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his neck scars or cervical 
spine disorder since April 2006.  If the 
Veteran indicates that he has received any 
treatment or evaluation, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The RO/AMC should provide the Veteran 
with an appropriate notice compliant with 
the VCAA.  The Veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law.

3.  The Veteran should be afforded a VA 
examination to determine whether the 
Veteran currently has neck scars and a 
cervical spine disorder residual to his 
in-service stab wound.  The claims folder 
should be made available to and be 
reviewed by the examiner before the 
examination.  The examiner is directed to 
determine whether those conditions were 
incurred in service or are etiologically 
related to service.  A rationale for the 
opinions offered should be included in the 
report provided.

5.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


